544 F.2d 1343
77-1 USTC  P 9176
Audrey BILLER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 76-2830Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 10, 1977.

B. J. Smith, Decatur, Ga., for petitioner-appellant.
Scott P. Crampton, Asst. Atty. Gen., Tax Div., Dept. of Justice, Gilbert E. Andrews, Jr., Act.  Chief, App. Sect., Dept. of Justice, Meade Whitaker, Chief Counsel, Internal Revenue Service, Gary R. Allen, Tax Div., Francis J. Gould, Atty., Dept. of Justice, Washington, D. C., for respondent-appellee.
Appeal from the Decision of the Tax Court of the United States (Georgia Case).
Before BROWN, Chief Judge, and GEWIN and MORGAN, Circuit Judges.
PER CURIAM:


1
The decision of the Tax Court is affirmed on the basis of its opinion, reported at 35 T.C.M. 406 (1976).



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I